Fitzsimons, J.
Conceding that the defendants concealed the fact that they were the purchasers of the teas in question, that mere suppression of the truth does not give the plaintiffs a cause of action unless they were injured thereby.
The testimony even of the plaintiffs show that they suffered no damage, because on the sixteenth or seventeenth of February, when defendants declared that they were the purchasers, they also declared that they would pay the contract price for said teas upon their delivery to them.
But plaintiffs refused to deliver and elected to terminate the contract, and if they suffered damage they so suffer because of their own act, and, therefore, cannot complain or claim against defendants any damage.
For the reason assigned by the trial justice and the foregoing, the complaint was rightfully dismissed.
The judgment should be affirmed, with costs,
Newburger and Conlan, JJ., concur.
Judgment affirmed, with costs.